Citation Nr: 1507372	
Decision Date: 02/19/15    Archive Date: 02/26/15

DOCKET NO.  10-45 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral lower extremity lymphedema, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for diabetic retinopathy. 

3.  Propriety of the rating reduction for type I diabetes mellitus from 60 percent to 20 percent effective from May 1, 2010, to include whether a rating is excess of 20 percent is warranted.

4.  Entitlement to an initial evaluation for right lower extremity peripheral neuropathy greater than 10 percent prior to September 19, 2011 or greater than 20 percent from that date.

5.  Entitlement to an initial evaluation for left lower extremity peripheral neuropathy greater than 10 percent prior to September 19, 2011 or greater than 20 percent from that date.


REPRESENTATION

Appellant represented by:	Michelle Marshall, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from July 1988 to November 1993.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2010 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The November 2009 rating decision granted service connection for right and left lower extremity peripheral neuropathy and assigned each a 10 percent rating from the April 23, 2009 date of claim.  The Veteran presented testimony at a Board videoconference hearing before the undersigned Veterans Law Judge in December 2011, and a transcript of the hearing is associated with his claims folder.  

Issues of effective dates for awards of service connection for bilateral upper and lower extremity peripheral neuropathies were decided by the Board in February 2012.  In December 2013, following the Board's February 2012 remand of the issues remaining on appeal, the RO increased the ratings assigned for right and left lower extremity peripheral neuropathies to 20 percent, effective from September 19, 2011.  Since the increases do not date back to the receipt of the original claim, there are two distinct time periods to be considered for each disability.

The issues of the ratings to be assigned for right and left lower extremity peripheral neuropathy and of service connection for bilateral lower extremity lymphadenopathy are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  VA examination reports and other evidence dating from May 1, 2010 to present show that the Veteran's diabetes mellitus does not currently require regulation of activities, demonstrating sustained improvement in the service-connected disability.  Significant improvement had been shown.  
 
2.  Notice of the proposed reduction in the evaluation of service-connected diabetes mellitus was mailed to the Veteran in November 2009.

3.  A rating decision implementing the proposed reduction was issued in February 2010; the reduction was effective May 1, 2010.

4.  In a September 2013 statement, the Veteran withdrew his appeal as to the claim of service connection for diabetic retinopathy. 


CONCLUSIONS OF LAW

1.  The reduction of the evaluation for type I diabetes mellitus from 60 percent to 20 percent effective May 1, 2010, was proper.  38 U.S.C.A. §§ 1155 , 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102 , 3.105, 3.344, 4.119, Diagnostic Code 7913 (2014). 

2.  The criteria for a rating greater than 20 percent for diabetes mellitus, type II, with erectile dysfunction, have not been met.  38 U.S.C.A. §§ 1155 , 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2014). 

3.  The criteria for withdrawal of a substantive appeal are met with respect to the Veteran's claim seeking service connection for diabetic retinopathy; the Board has no further jurisdiction in such matter. 38 U.S.C.A. §§ 7104 , 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.20 , 20.204 (2014). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reduction 

As the instant case involves a rating reduction rather than a rating increase, VA must comply with the provisions found in 38 C.F.R. § 3.105(e)-(i) rather than the notice and duty provisions codified in part at 38 U.S.C.A. §§ 5103 and 5103A, and implemented at 38 C.F.R. § 3.159.  See, e.g., Kitchens v. Brown, 7 Vet. App. 320 (1995); Brown v. Brown, 5 Vet. App. 513 (1993).  A proposed rating decision must be presented to the Veteran setting forth the relevant facts and reasons for reduction.  38 C.F.R. § 3.105(e).  The Veteran also must be informed of the opportunity for a predetermination hearing, if such is requested within 30 days of the notice of the proposed reduction.  If a hearing is timely requested, no reduction may take place until such is held.  38 C.F.R. § 3.105(i).  In November 2009, the RO informed the Veteran of the proposed reduction as required by 38 C.F.R. § 3.105.  In February 2010, a final rating action was issued, reducing the rating for the Veteran's  diabetes mellitus from 60 percent to 20 percent effective from May 1, 2010, more than 60 days from the end of the month in which notice of the final action was provided.

Analysis

Specific requirements must be met in order for VA to reduce certain ratings assigned for service-connected disabilities.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  The requirements for reduction of ratings in effect for five years or more are set forth at 38 C.F.R. § 3.344(a) and (b), which prescribe that only evidence of sustained material improvement under the ordinary conditions of life, as shown by full and complete examinations, can justify a reduction.  See Brown, 5 Vet. App. at 413; Kitchens, 7 Vet. App. at 320. 

In determining whether a reduction was proper, the Board must focus upon evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had actually improved.  Cf. Dofflemyer, 2 Vet. App. at 281.  It should be emphasized, however, that such after-the-fact evidence may not be used to justify an improper reduction.  The Veteran need not demonstrate that he is entitled to retain the higher evaluation; rather, it must be shown by a preponderance of the evidence that the reduction was warranted.  See Kitchens, 7 Vet. App. at 320.

In this case, the 60 percent evaluation assigned for the Veteran's service-connected diabetes mellitus has been in effect from May 29, 2001.  The RO proposed a reduction in November 2009.  As the disability was rated at the same level for five years or more at the time the RO proposed the reduction, the provisions pertaining to reductions of stabilized evaluations were applicable.  See 38 C.F.R. § 3.344(a) and (b); Brown, 5 Vet. App. at 418. 

The Veteran's diabetes mellitus is rated under 38 C.F.R. § 4.119, Diagnostic Code 7913.  Under this code, diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, warrants a 20 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities warrants a 40 percent rating.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities, with episodes of ketoacidosis, or hypoglycemic reactions requiring 1 or 2 hospitalizations per year or twice a month visits to a diabetic health care provider, plus complications that would not be compensable if rated separately warrants a 60 percent rating.  The Diagnostic Code defines regulation of activities as avoidance of strenuous occupational and recreational activities.  NOTE 1 to Diagnostic Code 7913 indicates to rate compensable manifestations of diabetes mellitus separately unless they are part of the criteria to support a 100 percent rating under Diagnostic Code 7913.  The Veteran has separately rated compensable manifestations which are not part of the appeal of this issue.

The RO's decision to reduce the 60 percent rating for diabetes mellitus was based on a review of treatment records and the report of an October 2009 VA examination.  At the VA examination, during which the examiner reviewed the complete record, the Veteran denied any history of ketoacidosis or hypoglycemia and had not been hospitalized.  His current treatment regimen of insulin was noted and the examiner specifically noted that the Veteran had no restriction of activities as a result of diabetes.  A January 2009 treatment record noted that the Veteran's diabetes was poorly controlled.  

In a May 2002 rating decision, the RO increased the rating for diabetes mellitus from 40 to 60 percent, effective May 29, 2001.  At that time, the RO considered treatment records and the report of a December 2001 VA examination.  The VA examination included the examiner's comment that there were no medical records available for review.  The examiner reviewed the Veteran's current medications and conducted a physical examination and diagnosed diabetes mellitus, poorly controlled.  Treatment records detailed an April 2001 episode of ketoacidosis.  

Under the applicable regulation, no reduction should be made based on evidence less full and complete than that which warranted assignment of the higher evaluation, and any improvement warranting reduction should be established to be sustained.  38 C.F.R. § 3.344(a).  In this case, the record concerning the Veteran's current status is at least as full and complete as it was previously, with a VA examination report and outpatient treatment records, and sustained improvement has been demonstrated.  The record is more than adequate to afford the Veteran the full protection of 38 C.F.R. § 3.344.

A February 2014 diabetes mellitus disability benefits questionnaire completed by a private physician indicates both that the Veteran's diabetes mellitus does and does not require regulation of activities (both the yes and no boxes were checked).  Treatment was described as with insulin pump and continuous glucose sensor, with blood glucose being closely monitored.  The doctor indicated that the Veteran should not operate dangerous equipment because of hypoglycemic risk, and that no episodes of ketoacidosis or hypoglycemic reactions had been recorded.  The Veteran visited his diabetic provider less than 2 times per month.  The conflicting reports concerning whether the Veteran's diabetes mellitus requires regulation of activities are not probative evidence on the matter, and the other information provided by the doctor suggests that the Veteran's diabetes mellitus does not require regulation of activities and that it is clearly less severe than the 60 percent rating criteria require.  As the doctor provided no evidence to substantiate that regulation of activities was required, the report is found to contain no probative evidence indicating that the Veteran's diabetes mellitus requires regulation of activities.  

Both the Veteran and his wife have submitted statements, including in September 2009 and June 2011, suggesting that he has to regulate his activities due to his diabetes mellitus.  However, this is in conflict with the preponderance of the objective evidence, including a January 2009 VA medical record indicating that he should check his fasting blood glucose before and after exercise and correct it in a timely manner, a March 2009 VA treatment report indicating that if he is going to be very active, he skips a medication and this tended to work, and the October 2009 VA examination report; and neither he nor his wife has the medical training required to opine on this complex medical matter.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran's wife indicated in 2009 that at one point she was being trained to be a medical assistant, but she provided no objective indication that she has obtained competence in the area of medicine in question, regulation of activities due to diabetes mellitus.

The Board finds that it has been shown that there has been a material improvement of the Veteran's diabetes.  The October 2009 VA examiner specifically noted that there was no regulation of activities.  The 2014 VA examination showed continued improvement; regulation of activities was still not required.  Accordingly, the Board finds that the competent evidence of record, when considered as a whole, shows a material and sustained improvement of the Veteran's diabetes.  Therefore, the reduction of the 60 percent disability rating to 20 percent was proper.  

Based on the evidence, the Board further finds that a rating higher than 20 percent is not warranted.  The preponderance of the evidence indicates that the Veteran's service-connected diabetes mellitus does not require regulation of activities (avoidance of strenuous occupational and recreational activities).  In order for a higher rating to be assigned, diabetes mellitus must require insulin, a restricted diet, and regulation of activities.  The question is whether his diabetes mellitus requires that he avoid strenuous occupational and recreational activities.  Clearly, it does not based on the objective evidence.  

Reduction in evaluation of type I diabetes mellitus from 60 to 20 percent effective from May 1, 2010, was warranted.  The preponderance of the evidence is against a rating greater than 20 percent for the Veteran's service-connected diabetes mellitus and there is no doubt to be resolved.  

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204. 

In a September 2013 statement, the Veteran withdrew his appeal seeking service connection for diabetic retinopathy.  In a November 2013 letter to the Veteran, the RO acknowledged that withdrawal.  Thus, there remains no allegation of error of fact or law for appellate consideration with respect to this issue.  Accordingly, the Board has no further jurisdiction to review an appeal in this matter, and the appeal must be dismissed.


ORDER

Reduction in evaluation of type I diabetes mellitus from 60 percent to 20 percent effective May 1, 2010, was proper; the appeal is denied.

A rating in excess of 20 percent for diabetes mellitus is denied.  

Entitlement to service connection for diabetic retinopathy is dismissed.  

REMAND

Regarding the Veteran's bilateral lower extremity peripheral neuropathies, these are rated by the RO under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2014).  Under such code, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating, moderate incomplete paralysis warrants a 20 percent rating, moderately severe incomplete paralysis warrants a 40 percent rating, and severe incomplete paralysis, with marked muscle atrophy, warrants a 60 percent rating.  Complete paralysis, where the foot dangles and drops, no active movement is possible of muscles below the knee, and flexion of the knee is weakened (or very rarely lost), warrants an 80 percent rating.  On private podiatric evaluation in October 17, 2014, the Veteran described foot pain and localized weakness.  On evaluation, the remarks concerning strength and tone of the feet were that plantar flexion and dorsiflexion were restricted.  The extent of this was not specified.  On sensory evaluation, vibration sense was absent, the Veteran could not feel a monofilament, and Achilles and patellar deep tendon reflexes were absent.  The podiatrist felt that the Veteran had both sensory and motor neuropathy.  Reports in November and December 2014 were similar, and in December 2014, the podiatrist indicated that neuropathy leads to the progression of muscle wasting and weakness.  The reports from the Veteran's private podiatrist suggest that the Veteran's peripheral neuropathy may have increased in severity in late 2014, to include muscle wasting contemplated by higher ratings, but they do not contain sufficient information for the rating criteria to be definitively applied.  Accordingly, any additional relevant treatment records since December 2014 should be obtained, followed by a VA neurology examination as indicated below.    

Next, the Board remanded the issue of service connection for bilateral lower extremity lymphadenopathy to the RO in February 2012 for a VA examination with reasons explaining whether the Veteran's bilateral lower extremity lymphedema had been aggravated by his service-connected diabetes mellitus, to include due to hindering his ability to heal from bilateral tibia/fibula fractures.  Thereafter, a VA examiner opined in May 2012 that the Veteran's diabetes mellitus did not aggravate his lower extremity lymphadenopathy, but he did not explain why the healing was not compromised by his diabetes mellitus.  This examination report does not fulfill the February 2012 remand orders.  Accordingly, remand for corrective action is required.  The Board notes that a private physician opined in February 2014 that the Veteran at least as likely as not had severe stasis edema of his lower extremities due to diabetes mellitus, but provided no rationale for the opinion.  RO compliance with a remand is not discretionary.  If an RO fails to comply with the terms of a remand, another remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain all additional relevant medical records of treatment which the Veteran has received for his service-connected right or left lower extremity peripheral neuropathy since December 2014.  

2.  After such records development is completed, schedule the Veteran for a VA neurology examination, in accordance with examination protocols, for rating his service-connected bilateral lower extremity peripheral neuropathy.  Copies of all pertinent records, including any virtual records, must be made available to the examiner for review.  

All pertinent tests and studies should be performed, including for strength and muscle atrophy, and the results should be reported in detail, with any muscle atrophy related to the Veteran's lower extremity peripheral neuropathy being graded as mild, moderate, severe, or marked.  Additionally, the examiner should indicate whether the Veteran's peripheral neuropathy of each lower extremity is consistent with either moderately severe or severe incomplete paralysis of the sciatic nerve, the latter requiring marked muscular atrophy, and if so, when this degree of disability likely had its onset based on a careful review of the record.  All opinions rendered should be explained in detail with citation to appropriate evidence where necessary.  

3.  Schedule the Veteran for a VA examination to determine the etiology of his lymphedema of his lower extremities.  Copies of all pertinent records, including any virtual records, must be made available to the examiner for review.  All appropriate tests and studies should be conducted, and any consultations deemed necessary should be accomplished.  After reviewing the record and examining the Veteran, the examiner should address the following:

Is it at least as likely as not (a probability of at least 50 percent) that any current lymphedema of the Veteran's lower extremities has been aggravated beyond its natural progression by the Veteran's service-connected diabetes mellitus, to include by hindering his ability to heal from bilateral tibia/fibula fractures? 

4.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


